

EXHIBIT 10.3
LS POWER EQUITY PARTNERS GUARANTEE


This GUARANTEE dated as of April 17, 2014 (the “Effective Date”), is made by LS
Power Equity Partners III, L.P., a Delaware limited partnership (“Guarantor”),
for the benefit of Calpine Corporation, a Delaware limited liability company
(“Beneficiary”) in its own capacity and as representative for Calpine Project
Holdings, Inc., a Delaware corporation (“Calpine Project Holdings”), and CalGen
Expansion Company, LLC (“CalGen”).


WHEREAS, NatGen Southeast Power LLC (“Purchaser”) and each of Beneficiary,
Calpine Project Holdings and CalGen (collectively, “Sellers”), entered into that
certain Purchase and Sale Agreement dated as of April 17, 2014 (the “Agreement”)
(terms used herein and not otherwise defined having the means set forth in the
Agreement); and
 
WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires to purchase
from Sellers, all of the Interests, on the terms and conditions provided in the
Agreement; and
WHEREAS, Guarantor is the ultimate parent of Purchaser; and
WHEREAS, Sellers are willing to execute and deliver the Agreement on the
condition that Guarantor execute and deliver this Guarantee.


NOW, THEREFORE, for value received, Guarantor agrees as follows:


1.
Guarantee. Guarantor irrevocably and unconditionally guarantees (as primary
obligor and not merely as surety), subject to such limitations of liabilities of
Purchaser as are set forth in the Agreement, to Beneficiary the prompt and
complete payment by Purchaser when and as due of its payment obligations under,
and in accordance with, Section 8.03 of the Agreement (the “Obligations”),
commencing on the Effective Date and terminating on the Termination Date (as
defined below). This is a guarantee of payment and performance not merely a
guarantee of collection and a separate action or actions may be brought and
prosecuted against Guarantor to enforce this Guarantee, irrespective of whether
any action is brought against Purchaser or whether Purchaser is joined in any
such action or actions. If at any time Purchaser fails to pay or otherwise
perform any Obligation for any reason as and when due, Guarantor will pay or
otherwise perform, or cause to be paid or otherwise performed in full such
Obligation directly for Beneficiary’s benefit promptly upon Beneficiary’s demand
therefor and without Beneficiary having to make a prior demand on Purchaser and
Beneficiary may take any and all actions available hereunder or under applicable
law to collect or cause to be performed any of Guarantor’s liabilities and
obligations hereunder in respect of such Obligation. Guarantor hereby
irrevocably and unconditionally (i) waives all defenses it may have as a
guarantor or surety and (ii) covenants not to assert or otherwise seek to take
advantage of any such defenses. Notwithstanding anything to the contrary herein,
this Guarantee shall continue to be effective or reinstated, as the case may be,
if at







--------------------------------------------------------------------------------



any time payment of any of the Obligations, or any part thereof, is rescinded or
must otherwise be returned by Beneficiary for any reason, including without
limitation upon the insolvency, bankruptcy or reorganization of Purchaser or
otherwise, all as though the payment of such Obligations had not been made.
Notwithstanding anything to the contrary contained herein or in the Agreement,
Guarantor’s maximum aggregate liability under this Guaranty shall not exceed One
Hundred Nine Million Nine Hundred Thousand Dollars (US$109,900,000) (the
“Maximum Amount”)


2.
Guarantor’s Obligations. Without limitation or waiver of any defenses to
performance or payment that Purchaser would otherwise be entitled to under the
Agreement, Guarantor’s obligations under this Guarantee are absolute and
unconditional, shall remain in force until the Termination Date and shall not be
affected, impaired, reduced, modified, released or discharged for any reason
whatsoever prior thereto, including without limitation:



(i)
the extension of time for payment or performance of any Obligation or the
amendment, extension or renewal of the Agreement or any Obligation;



(ii)
any delay or failure by Beneficiary to enforce or exercise any right or remedy
under the Agreement, or waiver by Beneficiary of any such right or remedy;



(iii)
any transfer, assignment or mortgaging by Beneficiary of any interest in the
Agreement or this Guarantee;



(iv)
the voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all the assets and liabilities, or the voluntary or
involuntary receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization or other similar proceeding affecting Purchaser, or
the disaffirmance of the Agreement in any such proceeding;



(v)
any merger, consolidation or other reorganization to which Purchaser, Guarantor
or any related entity is a party, or any direct or indirect sale or disposition
of Guarantor’s or Purchaser’s assets or Guarantor’s direct or indirect ownership
interest in Purchaser;



(vi)
the status, power or authority (or lack thereof) of Purchasers to enter into the
Agreement or to perform thereunder;



(vii)
the failure of Purchaser to have authorized or obtained any necessary approval
(governmental or otherwise) to enter into the Agreement;



(viii)
the lack of validity or enforceability of the Agreement; or



(ix)
the existence, validity, enforceability, perfection, release, or extent of any
collateral for such Obligations.



Beneficiary shall not be obligated to file any claim relating to the Obligations
owing to it in the event that Purchaser become subject to a bankruptcy,
reorganization, or a similar






--------------------------------------------------------------------------------



proceeding, and the failure of Beneficiary to so file shall not affect
Guarantor’s obligations hereunder.


All payments made hereunder shall be made in immediately available funds without
reduction, whether by offset, payment in escrow or otherwise. Guarantor shall
pay the reasonable costs (including attorney’s fees) incurred by Beneficiary in
connection with enforcing this Guaranty.


3.
Waivers by Guarantor. Guarantor waives (i) notice of the acceptance of this
Guarantee, demand or presentment for payment to Purchaser or the making of any
protest, notice of the amount of the Obligations outstanding at any time, notice
of failure to perform on the part of Purchaser, notice of any amendment,
modification or waiver of or under the Agreement, and all other notices or
demands not specified hereunder, (ii) any requirement of diligence or promptness
on the part of Beneficiary or that Beneficiary exhaust any right or take any
action against Purchaser, any collateral security or any other guarantor or
surety, and (iii) until the indefeasible payment in full of the Obligations, any
right to subrogation to any of the rights of Purchaser or any other guarantor
against Beneficiary, reimbursement, exoneration or contribution from Purchaser
or any other guarantor in respect of payments made by Guarantor hereunder or any
other similar rights. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all the Obligations shall not have been
absolutely, completely and indefeasibly paid, performed or otherwise discharged,
all such amounts shall be held in trust for the benefit of Beneficiary and shall
forthwith be paid to Beneficiary and applied to the Obligations, whether matured
or unmatured.



4.
Representations and Warranties. Guarantor hereby represents and warrants to
Beneficiary that (i) it is a limited liability company validly existing and in
good standing under the laws of the state of Delaware and has all necessary and
appropriate corporate powers and authority to execute, deliver and perform under
this Guarantee, (ii) its execution, delivery and performance of this Guarantee
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary limited liability action, and no other
proceedings on the part of Guarantor are necessary to authorize this Guarantee
or to consummate the transactions contemplated hereby and (iii) this Guarantee
constitutes its legal, valid and binding obligations enforceable against
Guarantor in accordance with its terms (except as enforceability may be limited
by bankruptcy, insolvency, moratorium and other similar laws affecting
enforcement of creditors’ rights in general principles of equity).



5.
Liability. (i) Guarantor shall not be liable for special, punitive, exemplary,
consequential or indirect damages, or lost profits or Losses calculated by
reference to any multiple of earnings before interest, tax, depreciation or
amortization (or any other valuation methodology) whether based on contract,
tort, strict liability, other Law or otherwise and whether or not arising from
the Beneficiary’s sole, joint or concurrent negligence, strict liability or
other fault for any matter relating to this Guarantee; provided, that, Guarantor
shall be liable for such damages solely to the extent claimed by third parties.







--------------------------------------------------------------------------------





(ii)     No Representative, Affiliate of, or direct or indirect equity owner in,
Guarantor shall have any personal liability to Beneficiary or any other Person
as a result of the breach of any representation, warranty, covenant, agreement
or obligation of Guarantor in this Guarantee.


(iii)      Guarantor shall have the benefit of all limitations on liability set
forth in the Agreement.


6.
Miscellaneous. No provision of this Guarantee may be amended or waived except by
a written instrument executed by Guarantor and Beneficiary. This Guarantee shall
not be deemed to benefit any person except Beneficiary. This Guarantee
supersedes and replaces any guarantees that pertain to the Agreement prior to
the effective date of this Guarantee. This Guarantee shall be binding upon the
successors and assigns of Guarantor and inure to the benefit of the Beneficiary
and its successors and assigns. Guarantor may not assign its obligations under
this Guarantee without the express prior written consent of Beneficiary and any
purported assignment without such consent shall be null and void, provided that,
for purposes of clarity, any transaction involving a merger, consolidation, sale
of all or substantially all of its assets or similar corporate transaction by
Guarantor shall not be deemed an assignment hereunder. Beneficiary may assign
its rights and obligations hereunder, in whole or in part, to one or more of its
Affiliates and the Beneficiary or any such Affiliate may collaterally assign its
rights hereunder to its lenders. Any provision contained in this Guarantee which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction



7.
GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF. ANY DISPUTES OR CLAIMS ARISING OUT OF OR IN CONNECTION WITH
THIS GUARANTEE SHALL BE SUBMITTED TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, AND APPROPRIATE APPELLATE
COURTS THEREFROM; PROVIDED THAT TO THE EXTENT THAT PERSONAL JURISDICTION CAN NOT
BE HAD OVER A PARTY IN THE STATE OF NEW YORK, THE OTHER PARTY MAY SEEK TO BRING
A CLAIM AGAINST SUCH PARTY WHEREVER JURISDICTION MAY BE PROPERLY ASSERTED. EACH
OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS GUARANTEE IS LIKELY TO







--------------------------------------------------------------------------------



INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING
TO THIS GUARANTEE. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BROUGHT IN SUCH COURT
OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH
OF THE PARTIES HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED
BY LAW. THIS CONSENT TO JURISDICTION IS BEING GIVEN SOLELY FOR PURPOSES OF THIS
GUARANTEE, AND IS NOT INTENDED TO, AND SHALL NOT, CONFER CONSENT TO JURISDICTION
WITH RESPECT TO ANY OTHER DISPUTE IN WHICH A PARTY TO THIS GUARANTEE MAY BECOME
INVOLVED. EACH OF THE PARTIES HERETO HEREBY CONSENTS TO PROCESS BEING SERVED BY
ANY PARTY TO THIS AGREEMENT IN ANY SUIT, ACTION, OR PROCEEDING OF THE NATURE
SPECIFIED IN THIS PARAGRAPH 7 BY THE MAILING OF A COPY THEREOF IN THE MANNER
SPECIFIED BY THE PROVISIONS OF PARAGRAPH 8.


8.
Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally to, or by nationally recognized
overnight courier service, or mailed by registered or certified mail (return
receipt requested) if and when received by, or sent via facsimile if and when
received by, the parties at the following addresses (or at such other address
for a party as shall be specified by like notice). Any party may change its
address to which notice is given hereunder by providing notice of same in
accordance with this paragraph 8.



To Guarantor:
LS Power Equity Partners III, LP

c/o LS Power Equity Advisors LLC
Two Tower Centre
East Brunswick, NJ 06880
Attention: General Counsel
Fax: 212-615-3440








With copy to:
Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza






--------------------------------------------------------------------------------



New York, New York 10005
Attention: William Bice
Fax: 212-530-5219




To Beneficiary:
Calpine Corporation

717 Texas Avenue, Suite 1000
Houston, TX 77002
Attn: Chief Legal Officer
Fax: (713) 830-2001






With copy to:
White & Case LLP

1155 Avenue of the Americas
New York, NY 10036
Attn: Michael S. Shenberg, Esq.
Carolyn Vardi, Esq.
Fax: (212) 829-8535




9.
Termination. This Guarantee shall terminate and be of no further force and
effect on the earliest to occur of (a) the occurrence of Closing (as such term
is defined in the Agreement), (b) the termination of the Agreement except for a
termination pursuant to Section 8.01(d) thereof and (c) the date when the
Maximum Amount due under this Guaranty has been paid (the earliest such date,
the “Termination Date”) unless Beneficiary shall have asserted a claim under the
Agreement prior to such termination, in which case this Guarantee shall not
terminate until such claim shall have been resolved.











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be duly executed and
delivered as of the date first above written.




LS POWER EQUITY PARTNERS III, L.P.


By LS POWER PARTNERS III, L.P., its general partner


By LS POWER FUND III GP, LLC, its general partner






By:     ____/s/ EDWARD J. SONDEY________
Name: Edward J. Sondey
Title: Sr Managing Director







































































[Signature Page to LS Fund Guaranty]


NEWYORK 9180982
NEWYORK 9190442
 
 


